              Case 1:10-cr-00294-DAD Document 52 Filed 10/26/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 DAVID L. GAPPA
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NOS. 1:20-CR-00139-DAD-BAM
11                                                                 1:10-cr-00294-DAD
                                  Plaintiff,
12
                            v.                           STIPULATION REGARDING EXCLUDABLE
13                                                       TIME PERIODS UNDER SPEEDY TRIAL ACT;
     MICHAEL PETTENGER,                                  AND ORDER
14
                                  Defendant.             PROPOSED DATE: November 5, 2020
15                                                       TIME: 2:00 p.m.
                                                         COURT: Hon. Barbara A. McAuliffe
16

17          This case is scheduled for a status conference on October 28, 2020, but the parties have agreed to
18 move this hearing to November 5, 2020, at 2:00 p.m.. This Court has issued General Orders 611-624 to

19 address public health concerns related to COVID-19, including the temporary suspension of jury trials

20 and restrictions on access to court buildings. Initially the Fresno courthouse was closed through June

21 15, 2020, but it has since been closed until further notice.

22          Although the General Orders address district-wide health concerns, the Supreme Court has
23 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive open-

24 endedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case. Zedner

25 v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

26 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.

27 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

28 judge ordering and ends-of-justice continuance must set forth explicit findings on the record “either

      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 1:10-cr-00294-DAD Document 52 Filed 10/26/20 Page 2 of 5


 1 orally or in writing”).

 2          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 3 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 4 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 5 justice served by taking such action outweigh the best interest of the public and the defendant in a

 6 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

 7 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

 8 served by the granting of such continuance outweigh the best interests of the public and the defendant in

 9 a speedy trial.” Id.

10          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7). Although

11 the Speedy Trial Act does not directly address continuances stemming from pandemics, natural

12 disasters, or other emergencies, this Court has discretion to order a continuance in such circumstances.

13 For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance following Mt. St.

14 Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court recognized that the

15 eruption made it impossible for the trial to proceed. Id. at 767-68; see also United States v. Correa, 182

16 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the September 11, 2001

17 terrorist attacks and the resultant public emergency). The coronavirus is posing a similar, albeit more

18 enduring, barrier to the prompt proceedings mandated by the statutory rules.

19          In light of the societal context created by the foregoing, this Court should consider the following

20 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

21 justice exception, § 3161(h)(7). When continued, this Court should designate a new date for the hearing.

22 United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial continuance must be

23 “specifically limited in time”).

24                                                 STIPULATION

25          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

26 through defendant’s counsel of record, accordingly stipulate as follows:

27          1.       By previous order this matter was set for a status conference hearing on November 9,

28 2020, which the Court advanced to October 28, 2020. The Court more recently has invited a

      STIPULATION REGARDING EXCLUDABLE TIME                2
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 1:10-cr-00294-DAD Document 52 Filed 10/26/20 Page 3 of 5


 1 continuance of this hearing if counsel do not believe that anything substantial can be accomplished at the

 2 currently scheduled hearing.

 3          2.       By this stipulation, the parties agree that the status conference be scheduled for

 4 November 5, 2020, and to continue to exclude time through November 5, 2020, under 18 U.S.C. §§

 5 3161(h)(7)(A) and 3161(h)(7)(B)(i), (ii) and (iv).

 6          3.       The parties agree, and request that the Court find the following:

 7                   a)     Counsel for defendant desires additional time to consult with his client, to review

 8          the current charges and conduct additional investigation and research related to the charges, to

 9          discuss potential resolutions with his client, and to evaluate and potentially prepare pretrial

10          motions. In part this is because the government has continued its investigation of the crimes, the

11          government is providing additional discovery (some of which is contraband and accessible only

12          at a law enforcement facility, made available to the defense at an office in Sacramento at the

13          defense request), and counsel and the defendant will benefit from additional time to consider this

14          material.

15                   b)     Counsel for defendant believes that failure to grant the above-requested

16          continuance would deny her the reasonable time necessary for effective preparation, taking into

17          account the exercise of due diligence.

18                   c)     The government does not object to the continuance and joins in the request.

19                   d)     In addition to the public health concerns cited by General Orders 611 and 612 and

20          presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

21          this case because counsel or other relevant individuals have been encouraged to telework and

22          minimize personal contact to the greatest extent possible. It will be difficult to avoid personal

23          contact should the hearing proceed.

24                   e)     Based on the above-stated findings, the ends of justice served by continuing the

25          case as requested outweigh the interest of the public and the defendant in a trial within the

26          original date prescribed by the Speedy Trial Act.

27                   f)     Based on the above-stated findings, the ends of justice served by continuing the

28          case as requested outweigh the interest of the public and the defendant in a trial within the

      STIPULATION REGARDING EXCLUDABLE TIME                3
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 1:10-cr-00294-DAD Document 52 Filed 10/26/20 Page 4 of 5


 1          original date prescribed by the Speedy Trial Act.

 2                   g)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 3          et seq., within which trial must commence, the time period from the last court appearance

 4          through November 5, 2020, inclusive, is deemed excludable under 18 U.S.C. §§ 3161(h)(7)(A)

 5          and 3161(h)(7)(B)(i), (ii) and (iv) because it results from a continuance granted by the Court at

 6          the request of the parties on the basis of the Court’s finding that the ends of justice served by

 7          taking such action outweigh the best interest of the public and the defendant in a speedy trial.

 8          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 9 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

10 must commence.

11          IT IS SO STIPULATED.

12
     Dated: October 26, 2020                                   MCGREGOR W. SCOTT
13                                                             United States Attorney
14
                                                               /s/ DAVID L. GAPPA
15                                                             DAVID L. GAPPA
                                                               Assistant United States Attorney
16

17
     Dated: October 26, 2020                                   /s/ REED GRANTHAM
18                                                             REED GRANTHAM
19                                                             Counsel for Defendant
                                                               MICHAEL PETTENGER
20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME                4
      PERIODS UNDER SPEEDY TRIAL ACT
               Case 1:10-cr-00294-DAD Document 52 Filed 10/26/20 Page 5 of 5


 1

 2

 3

 4

 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                            CASE NOs. 1:20-cr-00139-DAD-BAM
11                                                        1:10-cr-00294-DAD
                                   Plaintiff,
12                                                        FINDINGS AND ORDER
                            v.
13                                                        PROPOSED DATE: November 5, 2020
     MICHAEL PETTENGER,                                   TIME: 2:00 p.m.
14                                                        COURT: Hon. Barbara A. McAuliffe
                                  Defendant.
15

16
                                                FINDINGS AND ORDER
17
            The Court has reviewed and considered the stipulation filed by the parties on October 26, 2020,
18
     and also reviewed the record of this case. The hearing is continued from October 28, 2020 to
19
     November 5, 2020, at 2:00 p.m. before Magistrate Judge Barbara A. McAuliffe. For the reasons
20
     stated in the stipulation, the period of time from the last court appearances through November 5, 2020,
21
     inclusive, is deemed excludable under 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i), (ii) and (iv)
22
     because it results from a continuance granted by the Court at the request of the parties on the basis of the
23
     Court’s finding that the ends of justice served by taking such action outweigh the best interest of the
24
     public and the defendant in a speedy trial.
25

26 IT IS SO ORDERED.

27
        Dated:     October 26, 2020                            /s/ Barbara   A. McAuliffe            _
28                                                      UNITED STATES MAGISTRATE JUDGE

      STIPULATION REGARDING EXCLUDABLE TIME               5
      PERIODS UNDER SPEEDY TRIAL ACT
